Citation Nr: 1122341	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-27 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to extension beyond December 12, 2002 of the delimiting date for the receipt of educational assistance benefits under Chapter 30, Title 38, United States Code, (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from October 7, 1985 to December 7, 1985, and from May 20, 1992 to December 11, 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma - one of four regional processing offices for Montgomery GI Bill education benefits.  The claims file remains under the jurisdiction of the RO in San Diego, California.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in May 2010.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  A ten year period following the date of the Veteran's discharge from active service lapsed on December 11, 2002; therefore, such date was the Veteran's basic delimiting date for receipt of VA Chapter 30 educational benefits.

2.  The Veteran was prevented by mental disability not the result of willful misconduct from initiating or completing his chosen education program from August 19, 1996 to the December 11, 2002 delimiting date.

3.  The Veteran filed his claim for extension within one year from the date on which the mental disability no longer prevented him from beginning or resuming a chosen program of education.  



CONCLUSION OF LAW

Extension of the Veteran's delimiting date for Chapter 30, Title 38, United States Code, educational assistance benefits for six years, three months, and twenty-three days is warranted.  38 U.S.C.A. §§ 3011, 3031 (West 2002); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims has held that the VCAA notification requirements do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v.  Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2010).  Moreover, as the Board is granting the claim, it is substantiated, and there are no further notice duties. 

Extension of the Delimiting Date

The provisions of 38 U.S.C.A. § 3011(a)(1) establish eligibility for educational benefits under Chapter 30 for a veteran who first enters active duty after June 30, 1985, and who serves at least three years' continuous active duty.  If a veteran does not have at least three years' continuous active duty after June 30, 1985, he might still be eligible if he is discharged due to (i) service-connected disability, (ii) a pre-existing medical condition, (iii) hardship, physical or mental condition not characterized as a disability and not the result of misconduct and that interferes with duty, or (iv) for the convenience of the Government, in the case of an individual who completed not less than 20 months of continuous active duty if the initial obligated period of active duty of the individual was at least 3 years; or (v) was discharged involuntarily for the convenience of the Government as the result of a reduction in force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).

In this case, the Veteran was discharged for a disability, described as stress, which was later determined to be schizophrenia, and for which service connection has been established.  His separation code "JFL" indicates physical disability with severance pay.  Thus, while the Veteran served fewer than three years of continuous active duty, the Board finds that he falls under the exception to this requirement for discharge due to service-connected disability.  38 U.S.C.A. § 3011(a)(1)(i). 

The Montgomery GI Bill provides for educational assistance for members of the Armed Forces after their separation from military service.  Generally, veterans are provided a 10-year period of eligibility during which they are entitlement to use Chapter 30 educational assistance benefits.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  The 10-year period begins on the date of a veteran's last discharge from active duty of 90 days or more.  Id.  In the present case, the Veteran's last period of active duty ended on December 11, 1992; thus, the Board finds that the Veteran's delimiting date for use of Chapter 30 benefits was December 11, 2002.

VA law and regulations provide that an extended period of eligibility may be granted if a veteran applies for an extension within the time specified in 38 C.F.R. § 21.1033(c), and it is determined that the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  VA will not consider the disabling effects of chronic alcoholism to be the result of willful misconduct (see § 21.7020(b)(38)).  It must be clearly established by medical evidence that a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2).  

Under 38 C.F.R. § 21.1033(c), the time limit for filing a claim for an extended period of eligibility is the later of the following dates: (1) one year from the date on which the veteran's original period of eligibility ended; or (2) one year from the date on which the veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education. 

The Veteran's principal assertions, as reported on the notice of disagreement and VA Form 9, are that he applied for education benefits in 1995 and never received correspondence from VA.  He also contends that a mental disorder prevented him from initiating or completing a program of education within the otherwise applicable 10 year eligibility period.  

A review of the claims file shows that the Veteran submitted a claim in September 1994 on which he reported that he wanted to go to school, and that a VA Representative told him this benefit was available to him.  The RO adjudicated a claim for vocational rehabilitation and denied the claim.  The Veteran did not appeal.  

While the Veteran's assertion that the September 1994 claim was in fact a claim for benefits under Chapter 30 is credible and consistent with his claim, the Board finds that such application was implicitly denied, and did not remain pending at the time of the decision now on appeal.  See Deshotel v. Nicholson, 457 F.3d 1258 (2006) (holding that, if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts favorably or unfavorably on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run).  

Turning to the Veteran's assertion that a mental disorder prevented him from utilizing his Chapter 30 benefits prior to the delimiting date, the Board notes that service connection is in effect for schizophrenia.  The Veteran was first diagnosed with schizophrenia in 1992, and has been assigned a 100 percent disability rating since September 27, 2000.  Prior to September 27, 2000, a 10 percent rating was assigned.

The report of a November 2000 VA examination reveals that the Veteran had been hearing voices for the previous eight years.  At the time of the examination, he was hearing them constantly, every day.  It was very difficult for him to work because "they harass me and get me angry."  The Veteran reported that he tried to go to truck-driving school twice but could not do it because the voices kept telling people bad things about him and he became paranoid.  He did complete training school in 2000 for being a California smog check technician.  The examiner opined that he was not sure how long the Veteran could continue working, given that he was describing quite a stressful life in having to cope with chronic voices and having to work at the same time.  The examiner found that the prognosis was very poor, and that he did not believe that the Veteran was going to improve from this state, and may deteriorate.  

An August 2001 progress note reveals that for the prior 2 months the voices had been really bad.  He would hear them constantly.  He was also experiencing visual hallucinations.  

A March 2002 progress note reveals worsening auditory hallucinations over the prior month.  The voices were present with or without alcohol.  The Veteran was working as a smog check technician, but had to take two to three days off repeatedly due to voices.  His appearance was disheveled.  The GAF score assigned was 25.

Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A July 2002 VA examination reveals that the Veteran's ability to maintain personal hygiene and other basic daily needs was "inappropriate."  He was noted as having poor grooming and hygiene.  His thought processes were also abnormal as he was preoccupied with voices.  He also was noted to have moderate memory problems, such as retention of highly learned materials and forgetting to complete tasks.  He had trouble with complex commands, such as performing two- to three-step instructions.  The voices were found to impair his ability to focus and concentrate.  The examiner assigned a GAF score of 51.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Thus, the Veteran's disability rating implies that, since at least September 27, 2000, the Veteran's service-connected schizophrenia has been totally socially and occupationally disabling, as is demonstrated by the assignment of a 100 percent rating during that period.  The medical evidence also shows that the Veteran experienced significant psychiatric symptomatology during this period, including a period during which he was found to be unable to function in almost all areas.  

Additionally, the Board finds that, for the period prior to September 27, 2000, the evidence is in relative equipoise on the question of whether the Veteran was prevented by mental disability not the result of willful misconduct from initiating or completing his chosen education program from August 19, 1996 to the December 12, 2002 delimiting date.  Weighing against the claim is the evidence that shows that, for the period prior to September 27, 2000, the Veteran's schizophrenia is rated at 10 percent, which is reflective of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411 (2010).  Thus, the 10 percent rating in effect does not suggest the level of symptomatology that would be expected to make a program of education medically infeasible.  

The evidence weighing in favor of extension of delimiting date is the Veteran's principal complaint in terms of his symptomatology of continued and worsening auditory hallucinations.  While the auditory hallucinations have been present since service, it appears that they have increased in severity over the intervening period, and were not always a significant problem.  For example, a VA mental disorders examination in November 1994 showed that he would hear voices "periodically," but would ignore them.  This is contrasted with the constant symptomatology noted in November 2000.  Indeed, in November 1994, there were no symptoms of depression, anxiety, paranoid thoughts, or psychotic behavior.  

The report of VA examination in November 1995 showed that the last auditory hallucination had been 1 month prior, and thus, far less frequent than indicated at the November 2000 examination.  He was assigned a GAF score of 70-80 during the prior year.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board finds that such symptomatology does not suggest that a program of education would have been medically infeasible during this period.  

It appears that a significant change in symptomatology occurred when the Veteran was hospitalized for alcohol dependence in August 1996.  The Board reiterates that VA will not consider the disabling effects of chronic alcoholism to be the result of willful misconduct (see § 21.7020(b)(38)).  The hospital report and contemporaneous VA treatment records show that his alcohol intake had been increasing for the prior two months, and the Veteran reported that he drank to reduce his symptomatology of hearing voices.  

Subsequent private treatment reports continue to show an increased level of symptomatology.  A GAF score of 32/38 was assigned in October 1997.  The Veteran reported hearing voices daily, all day.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

A September 20, 1996 VA progress notes reveals that the Veteran was having angry outbursts.  He attacked his father 2-3 months before because he thought his father was on the side of the voices.  Another note from the same date reveals that the Veteran appeared to be "very delusional" and had suicidal and homicidal ideation.  

Based on the medical evidence, although the Veteran was assigned a 10 percent disability rating prior to September 27, 2000, his mental functioning appears to have become significantly impaired contemporaneous with his August 1996 hospital admission.  Subsequent to that time, his preoccupation with auditory and visual hallucinations and GAF scores consistent with "failing at school" suggest that during this period a program of education would have been medically infeasible.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, due to the service-connected schizophrenia, a program of education was medically infeasible from August 19, 1996 to the December 12, 2002 delimiting date.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant).

Having found that from August 19, 1996 to December 12, 2002, a program of education would have been medically infeasible, the Board must next determine whether the Veteran applied for an extension in a timely manner, in accordance with 38 C.F.R. § 21.1033(c), which establishes the time limit for filing a claim for an extended period of eligibility as the later of one year from the date on which the Veteran's original period of eligibility ended; or one year from the date on which the Veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education. 

The Board finds that the Veteran filed his extension request in accordance with 38 C.F.R. § 21.1033(c).  The Veteran filed the current claim for education benefits in November 2006.  Subsequent to December 12, 2002, the evidence shows a steadily worsening disability picture culminating in the Veteran being declared incompetent to handle disbursement of funds in September 2005, effective September 8, 2005.  In a January 2007 rating decision, the Veteran was declared competent to handle disbursement of funds, effective January 4, 2007.  

A February 2005 VA mental health note reveals that the Veteran was non-compliant with medications and experiencing auditory hallucinations.  He commented to the examiner, "I can't handle the voices.  I think I'm gonna die."  He also reported that he may commit homicide.  The Veteran was hospitalized at the Veteran's request and assigned a GAF score of 25.  

In an April 2005 physician note, it was reported that the Veteran usually does well if he takes his medications regularly, but will get into problems when he does not take them.  The Veteran reported that he had been taking his medications and was not hearing voices or seeing things.  

A May 2006 VA field examination reveals that the Veteran was found to be oriented and coherent, and this was thought likely to remain static.  However, it was noted that, due to his mental capacity, he was incapable of properly managing his own financial affairs in a wise and prudent manner.  

A June 2006 DMV examination reveals decrease in hallucinations and no other negative symptoms.  The Veteran was found to have the capacity to understand and drive.  The overall degree of impairment was mild. 

A June 2006 note from the Veteran's private physician reports that the Veteran's condition was stable and he does not need any medication.  The opinion was that he was mentally competent to handle his money.  

Along with his VA Form 9, the Veteran submitted a June 2007 extension request form.  This included an opinion from a doctor at San Jacinto Family & Urgent Care.  The doctor wrote that the Veteran has schizophrenia and is unable to tolerate psychotropics and is currently taking Valium.  The doctor also wrote that the Veteran had been disabled since May 1992, but was high functioning at this time.  

Thus, at the time of the VA field examination, it appears that the Veteran still had significant impairment of mental capacity, as the examiner recommended appointment of a legal custodian.  It does not appear that the Veteran's symptoms were controlled until the June 2006 reports.  As such, the current claim, received in November 2006, within one year of June 2006, is timely under 38 C.F.R. § 21.1033(c).  

In sum, resolving reasonable doubt in the Veteran's favor, the Board finds that from August 19, 1996 to December 12, 2002 a program of education would have been medically infeasible; however, prior to August 19, 1996, the medical evidence does not suggest that a program of education would have been medically infeasible.  Thus, the Board concludes that the Veteran is entitled to an extension of his delimiting date for six years, three months, and twenty-three days.  To that extent, the appeal is granted.


ORDER

An extension of six years, three months, and twenty-three days of the delimiting date for the receipt of educational assistance benefits under Chapter 30, Title 38, United States Code, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


